DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 1 and 7-13 are objected to because of the following informalities:
Claim 1, line 3, the recitation of “external coolant” should be -- an external coolant
Claim 7, line 5, the recitation of “external coolant” should be -- an external coolant
Claim 7, line 7, the recitation of “internal coolant” should be -- an internal coolant
Claim 7, lines 12 and 14, the recitation of “the set of batteries” should be -- the set of one or more batteries
Claim 8, line 2, the recitation of “the set of batteries” should be -- the set of one or more batteries
Claim 9, line 2, the recitation of “the set of batteries” should be -- the set of one or more batteries
Claim 10, line 2, the recitation of “the set of batteries” should be -- the set of one or more batteries
Claim 11, line 1, the recitation of “any of claim 8” should be -- claim 8
Claim 12, line 1, the recitation of “claim 12” should be -- claim 11

Claim 13, lines 4-5, the recitation of “a vehicle connector inlet” should be -- the vehicle connector inlet
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with pre-AIA  35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would.  See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph).  Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the dependent claim should be rejected under 35 U.S.C. 112(d) or pre-th paragraph, as unpatentable rather than objecting to the claim.  See also MPEP § 608.01(n), subsection III, “Infringement Test” for dependent claims.
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 12, claim 12 can’t be dependent on claim 12 itself. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of examination, the examiner will consider claim 12 as being dependent from claim 11.  Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mardall (U.S. 2015/0306974).

Regarding claim 1, Mardall teaches in Fig. 1 and 2, a method, comprising:

determining a mass flow rate (See Note below) of cold coolant (via pump 234 and valve 232B; [0033], lines 1-11; [0038], lines 1-3) stored in a cold tank (cold coolant of cold tank 230 selected by 236 with valve 232B closed) of an electric vehicle thermal system (200) to pump (234) through a first thermal loop (thermal coolant loop between the external thermal system 200 and 206 of vehicle 204 with selected cold liquid from 230 via valve 232B closed) of a first side (side of external thermal system 200 coupled to 206 via 220) of a liquid to liquid heat exchanger (206; [0036], lines 7-10) located on the electric vehicle (204). 
Note: The Examiner notes the claim recitation “determining a mass flow rate of cold coolant” is understood to mean “how much cold coolant to direct towards the heat exchanger”, which is an inherent virtue of the system. Whatever amount of cold coolant directed towards the heat exchanger during operation is equated to the recited “determining mass flow rate of cold coolant”. 
wherein the first thermal loop of the first side of the liquid to liquid heat exchanger does not mix ([0036], lines 7-10; [0032], lines 6-9) with an internal coolant (coolant of 202; [0031]) of a second thermal loop (202, internal thermal loop of vehicle 204; [0031]) of a second side (side of internal thermal system 202 via 206 of vehicle 204) of the 
causing the determined quantity of mass flow rate (inherent characteristics of pump 234 and valve 232B) of external coolant (coolant from 200; [0036], lines 1-10) to pump (234) through the thermal loop of the first side of the liquid to liquid heat exchanger (206; [0036], lines 7-10);
determining (See Note below), based at least on a level of cold coolant stored in the cold tank (cold coolant of cold tank 230 selected by 236 with valve 232B closed) and a level of hot coolant stored in a hot tank (hot coolant of hot tank 228 selected by 236 with valve 232A closed; [0033], lines 1-11; [0038], lines 1-3), whether to cause coolant returning (via 224B+226+232A or 232B; [0033], lines 1-11; [0036]) from first thermal loop (thermal coolant loop between the external thermal system 200 and 206 of vehicle 204 with selected cold liquid from 230 via valve 232B closed; [0033], lines 1-11) to be cooled and stored in the cold tank ([0037] [0039]) or heated and stored in the hot tank ([0037] [0039]); causing the coolant returning (via 224B+226+232A or 232B; [0033], lines 1-11; [0036]) to be cooled or heated according to the determination ([0037] [0039]).
Note: Regarding the above claim recitation “determining, based at least on a level of cold coolant stored in the cold tank and a level of hot coolant stored in a hot tank, whether to cause coolant returning from first thermal loop to be cooled and stored in the cold tank or heated and stored in the hot tank; causing the coolant returning to be cooled or heated according to the determination.”:

However, a person having ordinary skill in the art at the time of filing, would have found it obvious to consider the coolant level of the tanks and avoid sending the coolant to a tank that is already full.  That is, a person having ordinary skill in the art would have understood and anticipated the need to direct the coolant to a tank that is capable of storing it, thus avoiding overfilling either one of the tanks. See MPEP 2144.
Regarding claim 2, Mardall teaches the method of claim 1, wherein the request (via 238 or 130; [0035] [0025]) for external coolant (coolant from 200; [0036], lines 1-10) includes a current temperature (abstract, lines 2-4; [0003], lines 1-4) of the battery (208).
Regarding claim 3, Mardall teaches the method of claim 1, wherein the request (via 238 or 130; [0035] [0025]) for external coolant (coolant from 200; [0036], lines 1-10) includes a requested temperature (implied by a temperature demand signal or any other form of thermal information can be sent  [0028], lines 5-7; or a specified temperature value in choosing between available temperature mode [0027], last 3 lines) of the battery (208).
Regarding claim 4, Mardall teaches the method of claim 1, further comprising determining a mass flow rate (See Note below) of hot coolant (via pump 234 and valve 232A; [0033], lines 1-11) stored in the hot tank (hot coolant of hot tank 228 selected by 
Note: The Examiner notes the claim recitation “determining a mass flow rate of hot coolant” is understood to mean “how much hot coolant to direct towards the heat exchanger”, which is an inherent virtue of the system. Whatever amount of hot coolant directed towards the heat exchanger during operation is equated to the recited “determining mass flow rate of hot coolant”. 
Regarding claim 5, Mardall teaches the method of claim 1, wherein the external coolant (via 402, Fig. 4 and 5; [0041], lines 1-3; [0043]) is carried through a connector (402+404, Fig. 4 and 5; [0041] , lines 1-3) that connects an electric vehicle supply equipment (EVSE) (400, Fig. 4 and 5) with the electric vehicle (500, Fig. 5; [0040], lines 1-6 and last 6 lines).
Regarding claim 6, Mardall teaches the method of claim 5, wherein the connector (402+404, Fig. 4 and 5) includes a set of one or more power connections (via 404, Fig. 4 and 5; [0041], lines 1-3) to carry power to charge ([0043]; [0040], lines 1-6 and last 6 lines) the battery (502, Fig. 5) of the electric vehicle (500, Fig. 5; [0045]) through the EVSE (400, Fig. 4 and 5).
Regarding claim 7, Mardall teaches in Fig. 2, an electric vehicle (204), comprising: a set of one or more batteries (208); and a battery thermal system (202) that includes:
a liquid to liquid heat exchanger (206; [0036], lines 7-10) that is to receive on a first side (side of external thermal system 200 coupled to 206 via 220) of the liquid to liquid heat exchanger external coolant (coolant from 200; [0036], lines 1-10) from an external electric vehicle thermal system (200) and is to receive on a second side (side of internal thermal system 202 via 206 of vehicle 204) of the liquid to liquid heat exchanger 206; [0036], lines 7-10) internal coolant (coolant of 202), 
wherein the external coolant (coolant from 200; [0036], lines 1-10) flowing through the first side (side of external thermal system 200 coupled to 206 via 220) of the liquid to liquid heat exchanger (206; [0036], lines 7-10) changes the temperature ([0036], lines 7-13) of the internal coolant (coolant of 202; [0031]) flowing through the second side (side of internal thermal system 202 via 206) of the liquid to liquid heat exchanger (206; [0036], lines 7-10), wherein the external coolant (coolant from 200; [0036], lines 1-10) and the internal coolant (coolant of 202) do not mix ([0036], lines 7-10; [0032], lines 6-9), and wherein the external coolant (coolant from 200; [0036], lines 1-10) does not directly interface with the set of batteries (208), and a pump (218) to pump the internal coolant (coolant of 202) that is output from the second side (side of internal thermal system 202 via 206 of vehicle 204) of the liquid to liquid heat exchanger (206; [0036], lines 7-10) through the set of batteries (208).
Regarding claim 8, Mardall teaches the electric vehicle of claim 7, further comprising: a battery management system (210) coupled to the set of batteries (208) and 
Regarding claim 9, Mardall teaches the electric vehicle of claim 8, wherein the request includes an indication (via 238 or 130; [0035] [0025]) of a current temperature (abstract, lines 2-4; [0003], lines 1-4) of the set of batteries (208).
Regarding claim 10, Mardall teaches the electric vehicle of claim 8, wherein the request includes an indication (via 238 or 130; [0035] [0025]) of a requested temperature (implied by a temperature demand signal or any other form of thermal information can be sent  [0028], lines 5-7; or a specified temperature value in choosing between available temperature mode [0027], last 3 lines) of the set of batteries (208).
Regarding claim 11, Mardall teaches the electric vehicle of any of claim 8, further comprising: a connector inlet (504+506, Fig. 5; [0045]) to mate with a connector (402+404, Fig. 4 and 5) of an electric vehicle supply equipment (EVSE) (400, Fig. 4 and 5), wherein the connector inlet to include a first port (corresponding port of 504, Fig. 5, mating with one of 402, Fig. 4 and 5) to receive the external coolant from the external electric vehicle thermal system ([0043]) and a second port (another corresponding port of 504, Fig. 5, mating with the other of 402, Fig. 4 and 5) to carry return coolant to the external electric vehicle thermal system ([0043]).
Regarding claim 12, Mardall teaches the electric vehicle of claim 11, wherein the connector inlet (504+506, Fig. 5; [0045]) further includes one or more power connections (506, Fig. 5) to draw power to charge ([0043] [0044]) the set of batteries (502, Fig. 5) through the EVSE (400, Fig. 4 and 5).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mardall (U.S. 2015/0306974), in view of Konchan (U.S. 2012/0088382) and further in view of Fang (CN 202025945 U).
Regading claim 13, Mardall teaches in Fig. 4 and 5, a connector (402+404) for an electric vehicle (500), comprising:
a powered insertion and retraction assistance ([0041] [0040]) that is to assist coupling of the connector (402+404) with a vehicle connector inlet (504+506; [0045] [0046]);
a guide feature ([0046] [0041]) configured to align and connect the connector (402+404) to a vehicle connector inlet (504+506; [0045] [0046]) and to provide proper orientation ([0046]) of the connector (402+404);
a plurality of sockets (sockets of 404; [0043]) to mate with corresponding pins (corresponding pins of 506) to deliver current ([0043]) to a battery (502) of the electric vehicle (500); and
a plurality of liquid ports (ports of 402; [0043]) for quick disconnect fittings ([0041] [0040]) to exchange liquid coolant ([0045] [0046]) with the electric vehicle (500).

Konchan (U.S. 2012/0088382) teaches a cutout guide feature (38, Fig. 1) that is configured to fit in a raised portion (44, Fig. 1) of a vehicle connector inlet (24+22+44, Fig. 1) to provide proper orientation of the connector (26, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cutout guide feature that is configured to fit in a raised portion of (a vehicle connector inlet to provide proper orientation of the connector) of Konchan’s into Mardall’s, in order to provide a connection interface for a charging connector lock ([0003]; Konchan).
The combination does not explicitly teach a light ring to provide status indication.
Fang (CN 202025945 U) teaches a light ring (abstract, lines 3 and 9) coupled to the plug/connector to provide status indication (abstract, lines 11-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light ring to provide status indication of Fang’s into Mardall’s, in view of Kochan’s, in order to provide charging status update to the user.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mardall (U.S. 2015/0306974), Konchan (U.S. 2012/0088382) and Fang (CN 202025945 U), as applied above in claim 13, further in view of Irgang (U.S. 2018/0216973).
Regarding claim 14, Mardall teaches the connector of claim 13, in view of Kochan and further in view of Fang, wherein the light ring (abstract, lines 3 and 9; Fang) is to illuminate light to indicate different status (abstract, lines 11-13; Fang), wherein the status includes one or more of whether charging is currently occurring (abstract, lines 11-13; Fang), whether there is an error, and whether charging is finished.
The combination does not explicitly teach (the light ring is to illuminate) in different color light (to indicate different status).
Irgang teaches wherein the light ring (abstract) is to illuminate in different color light to indicate different status ([0028], last line; [0018], lines 21, 24, 26-28), wherein the status ([0014], lines 1-4 and last line) includes one or more of whether charging is currently occurring ([0014], lines 1-4 and last line), whether there is an error, and whether charging is finished ([0014], lines 1-4 and last line). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (the light ring is to illuminate) in different color light of Irgang’s into Mardall’s, in view of Kochan’s and further in view of Fang’s, in order to provide distinguished status update to the user.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mardall (U.S. 2015/0306974), Konchan (U.S. 2012/0088382) and Fang (CN 202025945 U), as applied above in claim 13, further in view of Christen (U.S. 2019/0217715).
Regarding claim 15, Mardall teaches the connector of claim 13, in view of Kochan and further in view of Fang, further comprising: a light port ([0046]) to include a light ([0046])  a camera port to include a camera ([0046]) to recognize position of the vehicle connector inlet (504+506 [0045]) for use by an autonomous system ([0046]) in connecting the connector (402+404) to the vehicle connector inlet (504+506; [0045] [0046]).
The combination does not explicitly teach  the camera recognizes features of (the vehicle connector inlet).
Christen teaches a light port ([0023], lines 9-15; [0012], lines 4-5, 14-24) to include a light to illuminate ([0023], lines 9-15; [0012], lines 4-5, 14-24) the vehicle connector inlet (204, Fig. 2); a camera port (212, Fig. 2) to include a camera ([0023], lines 9-10, 22-26) to recognize features ([0023], lines 9-10, 22-26; [0012], lines 14-24) of the vehicle connector inlet (204, Fig. 2) for use by an autonomous system ([0023], lines 9-10, 22-26) in connecting the connector (210, Fig. 2) to the vehicle connector inlet (204, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (a camera to) recognize features of (the vehicle connector inlet) of Christen’s into Mardall’s, in view of Kochan’s and further in view of Fang’s, in order to enhance the user experience of charging configurations on different vehicles ([0011], last 7 lines; [0012]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mardall (U.S. 2015/0306974), Konchan (U.S. 2012/0088382) and Fang (CN 202025945 U), as applied above in claim 13, further in view of Kim (U.S. 2011/0291616)
Regarding claim 16, Mardall teaches the connector of claim 13, in view of Kochan and further in view of Fang. The combination does not explicitly teach further comprising: a high-speed data communication socket that is configured to mate with a corresponding high-speed data communication pin of the vehicle connector inlet.
Kim teaches a high-speed data communication socket (corresponding socket of 20a, Fig. 5; [0071] [0014]) that is configured to mate with a corresponding high-speed data communication pin of the vehicle connector inlet (corresponding pin of vehicle connector inlet coupled to 20a, Fig. 5 and 6; [0071] [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a high-speed data communication socket that is configured to mate with a corresponding high-speed data communication pin of the vehicle connector inlet of Kim’s into Mardall’s, in view of Kochan’s and further in view of Fang’s, in order to provide a communication protocol ([0071]; Kim) for a universal charging system at low cost ([0007] [0002]; Kim).
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2018/0155046, U.S. 2017/0232865, U.S. 2009/0256523, U.S. 2013/0049972, and U.S. 2013/0102163.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 5, 2021